DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 Claim Interpretation
Examiner notes that Claim 18 requires “materials comprising fiber based materials, textiles, woven and nonwoven materials” (lines 1-2) and “providing the materials with hydrophobicity”; that is, the claims require providing materials comprising ALL of fiber based materials, textiles, woven and nonwoven materials, NOT merely any one of those materials, since the claim requires that “materials” include the listed ones joined by the conjunction “and.” Likewise Claims 19, 21, 23 require performing treating or curing on ALL listed materials, not merely any one of the listed materials.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “selected from one or more of more of . . . .” The limitation is indefinite, because it is not clear whether the repeated phrase “more of more of” is a typo or whether it is evidence of omitted words. Examiner considers the limitation to include the interpretation “selected from one or more of . . . .”
Claim 18 recites the limitation “providing the materials with . . . mechanical properties selected from dry strength, wet strength, tensile stiffness and tensile softness.” The limitation is indefinite, because it is not clear what the limitation requires, since the recited materials will have the properties inherently and the issue seems rather to be whether they are modified in some unrecited way. It is not clear how to understand what the limitation requires.	Claim 19 requires that the curing is performed at 20 C to 220 C. The limitation is indefinite, because it is not clear whether the curing must be performed from 20 C to 220 C (e.g. curing while increasing temperature from 20 C to 220 C) or whether it requires curing at a temperature within the recited range. Examiner considers the broadest reasonable interpretation to include curing at a temperature within the recited range.
Claim 20 requires “one or more of” a list of coating techniques connected by the conjunction “and” and also including including members of the list which are themselves connected by the conjunction “and.” The format of the list with nested “and” conjunctions makes it unclear what coating techniques are required. For example, it is not clear whether “one or more of: - spray coating, - dip coating, . . . -direct coating methods including knife coating, blade coating, wire wound bar coating, round bar coating and crushed foam coating, and . . . .” should be interpreted as requiring all of knife 
Claim 21 requires the limitation “direct coating methods including knife coating, blade coating, wire wound bar coating, round bar coating and crushed foam coating.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation requires ALL of the coating methods to be selected or whether it intends to require at least one of those coating methods (i.e. reciting an improper Markush group). Examiner considers the limitation to require any one of the recited coating methods.
Claim 21 requires the limitation “indirect coating methods including mayer rod coating, . . . and reverse roll coating . . . .” The limitation is indefinite as ambiguous, because it is not clear whether the limitation requires ALL of the coating methods to be selected or whether it intends to require at least one of those coating methods (i.e. reciting an improper Markush group). Examiner considers the limitation to require any one of the recited coating methods.
Claim 21 requires the limitation “by one or more of:  -spray coating, - dip coating, . . . -indirect coating methods including . . . reverse roll coating, ink jet, slit-die and slot die . . . .” The limitation is indefinite, because it is not clear whether any or all of ink jet, slit-die, and slot die are supposed to be considered an “indirect coating method” (since unlike other elements of the list of “one or more of,” they are NOT separated by dashes) or whether each or any IS to be considered a separate coating technique, and not an indirect coating technique. Because Examiner considers ink jet, slit-die, and slot-die “direct” coating techniques, they are interpreted as separate elements of the list of “one or more” and NOT as an “indirect coating method.”
Claims 19-21 and 23 are rejected as depending from rejected Claim 18.
Allowable Subject Matter
Claims 18-21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 18, Scheuing et al. (US’582) teach a method of treating fiber-based materials, textiles, woven and nonwoven materials with a particle PEC composition, comprising treating the fiber based materials, textiles, woven and nonwoven materials with a PEC composition by applying a bio-based polyelectrolyte complex (PEC) composition suitable as a binder, wherein the PEC composition comprises a cationic biopolymer (e.g. chitosan, [0015]), an anionic biopolymer [0048], a Lewis (e.g. boric acid, Table 19) or Bronsted  (e.g. citric, hypochlorous) acid [0022, 0028, 0048, 0053-0055], and a preservative (e.g. antimicrobial agent, [0051] and oxidants [0054] and other preservatives [0055]) by techniques including spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0056-0057, 0093]). The net charge of the PEC is cationic (R value >1, where “R value” is molar ratio of cationic to anionic species, Tables 1A-1C, 3.1-4.2; [0017, 0037]). An anionic biopolymer in the PEC composition can be a polyanion derived from nature [0048]. The pH can be appropriately acidic (e.g. 2.2 ,Table 1A, 8, footnote (3); [0022,0048, 0061]). 
US’582 fails to teach a specific weight ratio of cationic to anionic biopolymers. However, it teaches a molar ratio of charged groups (Abstract; [0009]), that the cationic polyelectrolyte can be chitosan [0015], and that anionic polyelectrolytes can include biopolymers, including those described in Applicant’s specification (e.g. xanthan gum, pectin, carboxymethyl cellulose, carrageenan, compare paragraph [0048 with Applicant’s specification p. 5). Given the teaching of similar or identical polyelectrolytes and suggested stoichiometric ratios, it would have been obvious to optimize the recited weight ratios to within the recited range through routine optimization to achieve the desired stoichiometric ratios. 

US’582 teaches that chitosan is obtained by deacetylation of chitin [0041]. US’582 fails to teach the recited range of deacetylation. Cowan et al. (US’932) teach a process for the deacetylation of chitin to produce chitosan [0041], including deacetylation in the range of from 15% to about 100% and most preferably from about 20% to about 90% [0017] for useful applications including the formation of polyelectrolyte complexes for fibrous materials and to increase mechanical properties, including wet strength [0008]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’582 with chitosan deacetylated to within the recited range, because US’932 suggests that chitosan deacetylated to within the recited range is useful to form polyelectrolyte complexes for applications including coating fibrous materials to improve mechanical properties like wet strength. 
US’582 teaches that each polyelectrolyte used to form a polyelectrolyte complex particle is water soluble (Abstract; [0033, 0036]), but does not describe solubility of a complex formed from the separate polyelectrolytes. The combination of US’582 in view of US’932 fails to teach that a polyelectrolyte complex particle comprises non-water soluble particles. Yoshioka et al. (US’225) provides evidence that polyelectrolyte complexes are inherently water-insoluble (col. 4, lines 37-43). Thus, the polyelectrolyte complex particles are considered inherently water-insoluble.
US’582 fails to teach that the composition further comprises non-water soluble particles selected from one or more of plastic particles, bioplastic particles, protein particles, hydrophobic .
Response to Arguments
Applicant’s claim amendment, filed 15 December 2021, with respect to the objection to Claim 21, to the rejections of Claims 18-21 and 23 under 35 USC 103, and to the rejection of Claims 18-20 for double patenting have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
Applicant's claim amendments filed 15 December 2021 with respect to the rejections of Claims 18-21 and 23 under 35 USC 112(b) have been fully considered but they are not persuasive. While the specific rejections have been overcome, the claim amendments raise further issues under 35 USC 112(b) and are rejected herein.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712